FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VALERIE K. SPATES-MOORE,                         No. 10-56283

              Plaintiff - Appellant,             D.C. No. 8:00-cv-00854-DOC-
                                                 MLG
  v.

PATRICK R. DONAHOE, US Postmaster                MEMORANDUM **
General;* et al.,

              Defendants - Appellees,

UNITED STATES OF AMERICA,

              Real-party-in-interest -
Appellee,

  and

JEANNE HANNAHS; et al.,

              Movants.



VALERIE K. SPATES-MOORE,                         No. 10-56303



        *
            Patrick R. Donahoe has been substituted for his predecessor, William
J. Henderson, as Postmaster General under Fed. R. App. P. 43(c)(2).

        **   This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                Plaintiff - Appellant,            D.C. No. 8:03-cv-01164-DOC-
                                                  MLG
  v.

PATRICK R. DONAHOE, US Postmaster
General; et al.,

                Defendants - Appellees.



                     Appeals from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                            Submitted February 21, 2012 ***

Before:         FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       In these consolidated appeals, Valerie K. Spates-Moore appeals pro se from

the district court’s summary judgment in her consolidated employment actions.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Vasquez v.

County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Spates-Moore’s

claim of harassment by her co-worker, Schleicher, because Spates-Moore failed to

raise a genuine dispute of material fact as to whether the alleged conduct was

because of her sex or race, or was sufficiently severe or pervasive to alter the


          ***
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                       10-56283
conditions of her employment. See id. at 642-44 (describing requirements for a

sexual or racial harassment claim); see also Faragher v. City of Boca Raton, 524

U.S. 775, 788 (1998) (noting that Title VII is not a “general civility code” and a

violation is not established merely by evidence showing “sporadic use of abusive

language, gender-related jokes, and occasional teasing” (citations and internal

quotation marks omitted)).

      The district court properly granted summary judgment on Spates-Moore’s

claim of sexual harassment by her supervisor, Miracle, because Spates-Moore

failed to raise a genuine dispute of material fact as to whether the alleged conduct

was sufficiently severe or pervasive to alter the conditions of her employment.

See Vasquez, 349 F.3d at 642-44.

      Spates-Moore’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Defendants’ motion to strike is granted to the extent that Spates-Moore seeks

to introduce evidence that was not part of the district court record.

      AFFIRMED.




                                           3                                   10-56283